Case 1:20-cv-20813-RNS Document 61 Entered on FLSD Docket 03/22/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20813-CIV-SCOLA/TORRES

  SISVEL INTERNATIONAL S.A.
  and 3G LICENSING S.A.,

           Plaintiffs,

  vs.

  BLU PRODUCTS, INC.,

           Defendant..
  _____________________________________/

                                        MEDIATION REPORT
           In accordance with S.D. Fla. L. R. 16.2(f), the undersigned mediator reports that

  on March 15, 2021, a mediation conference was held, all required parties were present,

  but the parties did not reach an agreement to settle the case.



  Dated:     March 22, 2021                         Respectfully submitted,
             Miami, Florida
                                                       s/ Brian F. Spector
                                                    Brian F. Spector
                                                    brian@bspector.com
                                                    BRIAN F. SPECTOR, LLC
                                                    13551 S.W. 57th Court
                                                    Miami, Florida 33156-7235
                                                    Telephone 305.666.1664




                                      “No certificate of service is required
                                     when a paper is served by filing it with
                         the court’s electronic-filing system.” Fed.R.Civ.P. 5(d)(1)(B).



           Brian F. Spector, LLC ¨13551 S.W. 57th Court ¨ Miami, Florida 33156-7235
                  Tel 305.666.1664 ¨ Cell 305.613.5200 ¨ brian@bspector.com
